
	

114 HR 4172 IH: The Credit Access and Inclusion Act of 2015
U.S. House of Representatives
2015-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4172
		IN THE HOUSE OF REPRESENTATIVES
		
			December 3, 2015
			Mr. Ellison (for himself, Mr. Fitzpatrick, Mr. Al Green of Texas, Mr. Renacci, Ms. Moore, Mr. Duffy, Mr. Himes, Mr. Mulvaney, Mr. Carney, Mr. Pittenger, Mr. Hinojosa, Mr. Jones, Mr. Grijalva, Mr. Schweikert, Mr. Rush, Mrs. Love, Mr. McNerney, Mr. Stivers, and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Fair Credit Reporting Act to clarify Federal law with respect to reporting certain
			 positive consumer credit information to consumer reporting agencies, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the The Credit Access and Inclusion Act of 2015. 2.Positive credit reporting permitted (a)In generalSection 623 of the Fair Credit Reporting Act (15 U.S.C. 1681s–2) is amended by adding at the end the following new subsection:
				
					(f)Full-File credit reporting
 (1)In generalSubject to the limitation in paragraph (2) and notwithstanding any other provision of law, a person or the Secretary of Housing and Urban Development may furnish to a consumer reporting agency information relating to the performance of a consumer in making payments—
 (A)under a lease agreement with respect to a dwelling, including such a lease in which the Department of Housing and Urban Development provides subsidized payments for occupancy in a dwelling; or
 (B)pursuant to a contract for a utility or telecommunications service. (2)LimitationInformation about a consumer’s usage of any utility services provided by a utility or telecommunication firm may be furnished to a consumer reporting agency only to the extent that such information relates to payment by the consumer for the services of such utility or telecommunication service or other terms of the provision of the services to the consumer, including any deposit, discount, or conditions for interruption or termination of the services.
 (3)Payment planAn energy utility firm may not report payment information to a consumer reporting agency with respect to an outstanding balance of a consumer as late if—
 (A)the energy utility firm and the consumer have entered into a payment plan (including a deferred payment agreement, an arrearage management program, or a debt forgiveness program) with respect to such outstanding balance; and
 (B)the consumer is meeting the obligations of the payment plan, as determined by the energy utility firm.
 (4)DefinitionsIn this subsection, the following definitions shall apply: (A)Energy utility firmThe term energy utility firm means an entity that provides gas or electric utility services to the public.
 (B)Utility or telecommunication firmThe term utility or telecommunication firm means an entity that provides utility services to the public through pipe, wire, landline, wireless, cable, or other connected facilities, or radio, electronic, or similar transmission (including the extension of such facilities)..
 (b)Limitation on liabilitySection 623(c) of the Consumer Credit Protection Act (15 U.S.C. 1681s–2(c)) is amended— (1)in paragraph (2), by striking or at the end;
 (2)by redesignating paragraph (3) as paragraph (4); and (3)by inserting after paragraph (2) the following new paragraph:
					
 (3)subsection (f) of this section, including any regulations issued thereunder; or.  